Title: To John Adams from John Whitney, 2 June 1826
From: Whitney, John
To: Adams, John


				
					 Honored sir—
					Quincy, 2d June, 1826.
				
				With the profoundest reverence of respect, it has again fallen to my happy lot, in behalf of the committee of arrangements for the approaching celebration of our national independence, on the fourth of July next, to solicit the pleasure of your company to dine with the citizens of Quincy, at the Town Hall, on that day. That your health and strength may be such that you will be enabled to comply with this request, is the ardent wish of the citizens of this place, and in particular of him who now supplicates in their behalf. The approaching anniversary is one big with the grateful recollections of those patriots and statesmen, who, fifty years since, dared, in the then infancy of our country, to proclaim to the world, these Untied Stales to be a free and independent nation; among that august band it is the pride and boast of this town to recognize the names of Hancock and Adams, and in particular the last, who, thank God, still survives, and whose brilliant talents shape with peculiar lustre, and was made the instrument under Providence, in no small degree, of producing that revolution which has redounded to the glory and happiness of this nation, and I trust its benign influence is destined to be felt and enjoyed, by all the other nations in the globe. Your presence, on that day, cannot fail of producing the highest gratification in the minds of those who may then assemble. The sight of one, who has done so much for our beloved country, and in particular for this town, will greatly heighten the pleasures of that day.I am, with much respect, /
Your obedient and humble servant,
				
					John Whitney, ChairmanBy order of the committee of arrangements.
				
				
			